TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00028-CV


                                        N. K., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
       NO. 20-1373, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant N.K. filed his notice of appeal on January 13, 2022. The appellate

record was complete on January 25, 2022, making appellant’s brief due on February 14, 2022.

On February 11, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Wesley Baker to file

appellant’s brief no later than March 7, 2022. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.

               It is ordered on February 18, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith.